Citation Nr: 0805036	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-40 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

1.  Prior to January 5, 2007, entitlement to an evaluation in 
excess of 50 percent for post traumatic stress disorder.

2.  On and after January 5, 2007, entitlement to an 
evaluation in excess of 70 percent for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel



INTRODUCTION

The veteran served on active military duty from May 1966 to 
June 1969 and from April 1972 to May 1977.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from a 
rating decision by the Columbia, South Carolina Regional 
Office (RO) of the Department of Veterans Affairs (VA) and 
Board remand.


FINDINGS OF FACT

1.  Prior to January 5, 2007, post traumatic stress disorder 
(PTSD) was manifested by severe sleep difficulty, nightmares, 
fatigue, anhedonia, amotivation, lack of socialization, 
avoidance of other people, hypervigilance, hyperarousal, 
depression, and intermittent auditory hallucinations, 
suicidal thoughts, and extreme self-isolation.  The evidence 
also demonstrated that the veteran was alert and oriented, 
with appropriate hygiene, normal speech, normal thought 
processes, fair insight and judgment, and no homicidal 
ideations, delusions, or visual hallucinations.  

2.  On and after January 5, 2007, PTSD is manifested by total 
social and occupational impairment with severe sleep 
difficulty, panic attacks, nightmares, auditory 
hallucinations, intrusive memories, intermittent 
irritability, hypervigilance, extreme self-isolation, passive 
thoughts of dying, neglect of personal hygiene, continuous 
depression and anxiety, sound but slow cognition, thick and 
slow speech, some memory loss of close relatives, an 
inability to establish and maintain effective relationships, 
and some inability to function independently. 


CONCLUSIONS OF LAW

1.  Prior to January 5, 2007, the criteria for a 70 percent 
evaluation, but no more, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).

2.  On and after January 5, 2007, the criteria for a 100 
percent evaluation for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for PTSD, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to a post-remand re-adjudication of the 
veteran's claim, a July 2006 notice letter and the October 
2007 statement of the case satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim). The letter also requested 
that the veteran provide any evidence in his possession that 
pertained to the claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, Social 
Security Administration (SSA) records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

By an August 1995 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 9411, effective May 11, 
1995.  In January 2004, the veteran filed a claim for 
entitlement to an increased evaluation.  In April 2004, the 
RO continued the 30 percent rating.  The veteran filed a June 
2004 notice of disagreement and a November 2004 substantive 
appeal.  In an October 2005 rating decision, the RO increased 
the evaluation to 50 percent, effective January 12, 2004.  In 
a May 2007 rating decision, the RO increased the evaluation 
to 70 percent, effective January 5, 2007.

Evaluation prior to January 5, 2007

SSA records indicated the veteran was disabled since 1990 due 
to a primary diagnosis of affective/mood disorders and 
secondary diagnosis of anxiety related disorders.

In a November 2003 VA medical record, the veteran reported 
poor sleep, nightmares, and a depressed mood.  Upon 
examination the veteran was alert, oriented, pleasant, and 
cooperative but tense, with good eye contact and appropriate 
hygiene, grooming, and dress.  There was a sad affect, 
restricted in range, with a dysphoric mood, congruent thought 
content, normal speech, and logical and goal-directed thought 
processes, without flight of ideas or looseness of 
associations.  There was normal cognition, concrete reasoning 
style, and fair insight and judgment.  The examiner noted no 
suicidal or homicidal ideations, delusions, or auditory or 
visual hallucinations, but found mania.  A Global Assessment 
of Functioning (GAF) score of 50 was assigned, which 
signifies serious symptoms, for example suicidal ideation, 
severe obsessional rituals, and frequent shoplifting; or any 
serious impairment in social, occupational, or school 
functioning, for example no friends, unable to keep a job.  
See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 
46-7 (1994) (DSM-IV).

In a February 2004 VA medical record, the veteran reported 
that he has a good night of sleep once or twice a week where 
he gets around 3 hours of sleep and that the other nights 
were bad.  He reported sadness, lack of interest in 
activities, and wandering attention.  He also reported a good 
mood and that he was not concerned about being bored or 
inactive.  Upon examination, the veteran was alert, oriented, 
pleasant, and cooperative, but tense and easily confused, 
with good eye contact, appropriate hygiene, grooming, and 
dress, a sad and restricted, but congruent affect, dysphoric 
mood, normal speech, logical and goal-directed thought 
processes, without flight of ideas or looseness of 
associations, normal cognition, concrete reasoning, and fair 
insight and judgment.  There were no suicidal or homicidal 
ideations, delusions, auditory or visual hallucinations, 
although there was mania.  The examiner assigned a GAF score 
of 50, which signifies serious symptoms, for example suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.

A February 2004 VA PTSD examination was conducted.  The 
veteran reported that he was withdrawn, alone, and nothing 
seemed to excite him.  He reported that he watched TV and 
read.  The veteran reported that he had worked until 1994, 
after which he could not work anymore due to physical 
problems.  Upon examination, he was alert, cooperative, 
friendly, appropriately attired, and oriented to person, 
place, time and situation.  There was normal speech and mood, 
occasional anxiousness, congruent affect, grossly intact 
memory, average intelligence, insight, and judgment, and 
goal-directed and coherent thought processes.  There were no 
suicidal or homicidal ideations, hallucinations, or 
delusions.  The diagnosis was chronic PTSD, moderate increase 
in symptoms possibly accelerated by social isolation.  A GAF 
score of 56 was assigned, which contemplates moderate 
symptoms, for example, a flat affect and circumstantial 
speech, or occasional panic attacks, or moderate difficulty 
in social, occupational, or school functioning, such as 
having few friends, and conflicts with peers or co-workers.  
See DSM-IV at 46-47.  The examiner found that the veteran 
felt strong dislocation and sadness due to aging, loss of 
family, loss of employment, and loss of mobility.

In October and November 2004 VA medical records, the veteran 
reported depressed mood, poor sleep, nightmares, fatigue, 
difficulty falling asleep, and trauma-related dreams 3 to 4 
times per week.  He also reported amotivation, anhedonia, a 
heightened state of arousal, and minimal socialization or 
leisure activities.  He stated that he took naps throughout 
the day and was uncomfortable around people talking about the 
Iraq war so he avoided social and public settings.  Upon 
examination, the veteran was alert, oriented, pleasant, and 
cooperative, with good eye contact, appropriate hygiene and 
grooming, a sad and restricted but congruent affect, and a 
dysphoric mood.  There was normal language and speech, 
logical and goal-directed thought processes without flight of 
ideas or looseness of association, normal cognition, concrete 
reasoning style, poor insight, and fair judgment.  There were 
no homicidal or suicidal ideations, delusions, auditory or 
visual hallucinations, or mania.  In January 2005 VA records, 
the veteran was alert, oriented to time, person, and place, 
appropriately dressed and groomed with good hygiene.  He was 
calm and cooperative.  There was normal language and speech.  

In a February 2005 VA medical record, the veteran reported 
that during the past month he had not been bothered by 
feeling down, depressed or hopeless, and had not had 
nightmares.  He reported that he was constantly on guard, 
watchful, or easily startled, and felt numb or detached from 
others, activities, or surroundings.  In another February 
2005 VA record, the veteran reported poor sleep, nightmares, 
waking up panicky, and low mood.  He reported that he was 
socially avoidant and had no hobbies or significant 
productive use of time.  Upon examination, the veteran was 
alert, oriented, pleasant, and cooperative but tense, with 
good eye contact, appropriate hygiene and grooming, a sad and 
restricted but congruent affect, dysphoric mood, normal 
speech, logical and goal-directed thought processes without 
flight of ideas or looseness of association, normal 
cognition, concrete reasoning style, poor insight, and fair 
judgment.  There were no homicidal or suicidal ideations, 
delusions, auditory or visual hallucinations, or mania.  A 
GAF score of 48 was assigned, which signifies serious 
symptoms, for example suicidal ideation, severe obsessional 
rituals, and frequent shoplifting; or any serious impairment 
in social, occupational, or school functioning, for example 
no friends, unable to keep a job.  See DSM-IV at 46-47.

In a March and April 2005 VA medical records, the veteran 
reported poor sleep, nightmares, disruptive dreams about 
Vietnam, flashbacks, intrusive memories, and awakening in a 
panicked state.  He reported a history of violent temper and 
frequent fights and that he socially isolated to avoid 
problematic situations.  He reported no hobbies or productive 
use of time, a low mood, anhedonia, amotivation, and fatigue.  
He did not want to be away from home and could not identify 
activities he would like to be involved in.  Upon 
examination, the veteran was alert, oriented, pleasant, 
cooperative, and tense, with good eye contact, appropriate 
hygiene and grooming, and a sad affect that was restricted in 
range but congruent.  There was dysphoric mood, normal 
speech, logical and goal-directed thought processes without 
flight of ideas or looseness of association, normal 
cognition, concrete reasoning style, poor insight, and fair 
judgment.  There were no homicidal or suicidal ideations, 
delusions, auditory or visual hallucinations, or mania.  In 
other April and May 2005 VA records, the veteran reported 
nightmares, nocturnal panic attacks, auditory hallucinations, 
visual hallucinations about 2 to 3 times per week, and 
intermittent suicidal ideations.  Upon examination, the 
veteran was alert, oriented to all spheres, neatly attired 
with a mildly depressed affect, anxiety, concentration 
difficulties, and appropriate insight and judgment.  There 
were no overt delusions.  

In June, August, and October 2005 VA medical records, the 
veteran reported depressed mood, poor sleep, difficulty 
falling asleep, and increased intensity of dreams.  He 
reported he was tense and hypervigilant most of the time, did 
not like to drive, had anxiety around people, had a low 
frustration tolerance, a lack of interest in socialization 
and hobbies, avoidance of crowds, and social avoidance.  He 
denied any current hobbies although he used to fish.  Upon 
examination, the veteran was alert, oriented, pleasant, 
cooperative, and tense, with good eye contact, appropriate 
grooming and hygiene, a sad and restricted, but congruent 
affect.  There was dysphoric mood, normal speech, logical and 
goal-directed thought processes without flight of ideas of 
looseness of associations, normal cognition, concrete 
reasoning style, poor insight, and fair judgment.  There were 
no homicidal or suicidal ideations, delusions, auditory or 
visual hallucinations, or mania.  GAF scores of 48 were 
assigned, which signify serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.  In other October 
2005 VA records, the veteran reported increased PTSD 
symptoms, auditory hallucinations, intrusive memories, 
flashbacks, nightmares, sleep disturbances, and hyperarousal 
symptoms.  He reported avoidance of war reminders.  Upon 
examination, the veteran was neatly attired and fully 
oriented with a constricted affect, dysphoric mood, a mild 
increase in psychomotor activity, soft speech, and fair 
insight and judgment.  The veteran was distracted at times, 
but had no suicidal or homicidal ideations, thought disorder, 
or delusions.  

At the December 2005 Board hearing, the veteran reported 
sleep disturbance and panic attacks.  He did not associate 
with groups of people because he felt safer alone.  He stated 
that he quit his last job because he couldn't get along with 
his coworkers and his boss.  He stated that he was not in 
touch with his family, had no friends, and spent his time 
alone.

In January, February, and March 2006 VA medical records, the 
veteran reported decreased concentration, hyperarousal, 
avoidance, episodes of reexperiencing that caused 
considerable emotional distress that interfered with 
functioning, flashbacks, and nightmares.  He reported nightly 
poor sleep with difficulty falling asleep and difficulty 
returning to sleep, and that he averaged a few hours of sleep 
per night but napped during the day.  The veteran reported 
that his medication was making him too sedated in the daytime 
with no appreciable improvement in his sleep.  He felt 
fatigued and confused in the morning and had no energy or 
motivation for chores.  He engaged in virtually no 
socialization or activities, sat around doing nothing all the 
time, and did not watch television or read books.  He 
reported discomfort around people due to heightened anxiety, 
fatigue, and amotivation.  He volunteered at a nursing home 3 
times since the last session and planned to go again despite 
feeling strange while there.  He was too nervous to drive 
because he was to drive because he was easily startled by 
noise and movement.  Upon examination, the veteran was alert, 
oriented, and cooperative but tense, with good eye contact, 
depressed mood, dysphoric mood, appropriate hygiene and 
grooming, and a sad and restricted but congruent affect.  
There was normal cognition, concrete reasoning style, no 
flight of ideas or looseness of association, normal speech, 
poor insight, and fair judgment.  There were no suicidal or 
homicidal ideations, delusions, auditory or visual 
hallucinations, or mania.  A GAF score of 48 was assigned, 
which signifies serious symptoms, for example suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.

In February, May, and June 2006 VA medical records, the 
veteran reported sleep difficulty, hyperarousal, avoidance 
behavior, and reexperiencing that caused emotional distress.  
He stated that he got to sleep around 2 a.m., and nightmares 
typically woke him up.  He felt fatigued and confused in the 
mornings and had no energy or motivation for chores, engaged 
in virtually no socialization or activities, and sat around 
doing nothing or watching TV and taking naps all day.  He 
denied any hobbies or activities.  He reported a startle 
response and triggers such as seeing fatigues.  He has a 
brother and sister that lived in his county, but he rarely 
saw them.  He avoids people because he worries about getting 
upset and acting out.  He stated that he last saw someone 2 
weeks prior when a friend stopped by, that he sometimes walks 
around the land, that he eats dinner by himself, and did not 
have contact with family and friends, because he would rather 
be by himself.  He reported no interest in doing things, 
although he used to enjoy fishing and time with friends.  He 
denied suicidal thoughts.  Upon examination, the veteran was 
alert, oriented in all spheres, casually dressed and groomed, 
with a fair mood, congruent affect, normal speech, coherent 
and linear thought process, and fair judgment and insight.  
There were no abnormal perceptions or suicidal or homicidal 
ideations.  A GAF score of 45 was assigned, which signifies 
serious symptoms, for example suicidal ideation, severe 
obsessional rituals, and frequent shoplifting; or any serious 
impairment in social, occupational, or school functioning, 
for example no friends, unable to keep a job.  See DSM-IV at 
46-47.  

In an August 2006 lay statement, the veteran asserted that he 
took medications to maintain any quality of life, that he was 
unable to work, and that he had to rely on his family for 
assistance.  

In August, September, and October 2006 VA medical records, 
the veteran reported sleep difficulty, depression, anhedonia, 
hypervigilance that worsened at night, poor concentration and 
memory, avoidance of crowds, self-isolation at home, nightly 
combat nightmares, daily auditory hallucinations of gunshots, 
voices calling, and ringing, and that he was not comfortable 
around his neighbors and sometimes went into the woods to get 
away.  He didn't drive because he panicked.  He reported 
sleeping better, at 3 to 4 hours per night, after which he 
feels rested, but that increased sleep caused increased 
nightmares.  The veteran complained that his sleep medication 
made him jittery and caused over sedation.  He denied any 
interest in activities.  The veteran denied suicidal or 
homicidal ideations, paranoia, ideas of reference, bizarre 
delusions, and disorientation.  The veteran reported that he 
had been divorced for many years, had 2 sons from the 
marriage, hadn't worked since 1994, and had lived alone for 
years.  His sister and niece came by regularly to bring 
groceries and help him clean.  Upon examination, the veteran 
was neatly groomed, calm, cooperative, and tense, 
hypervigilant at times, normal eye contact.  There was thick 
speech, depressed mood, and a fuller, congruent, anxious, 
constricted, and stable affect.  There were linear, logical, 
and goal-directed thought processes, grossly intact memory 
and concentration, and fair insight and judgment.  There were 
no suicidal or homicidal ideations, but there were auditory 
hallucinations of voices and gunshots.  Testing revealed 
deductions for orientation to day and date, delayed recall, 
and mutlistep commands.  GAF scores of 45, 47, and 49 were 
assigned, which signify serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.

In a November and December 2006 VA medical records, the 
veteran reported a dysthymic and anhedonic mood, nightly 
combat nightmares, avoidance of crowds and neighbors, 
isolation in the woods, and auditory hallucinations such as 
gunshots, voices, and ringing 3 to 4 times per week.  He also 
reported poor concentration and short term memory problems.  
The veteran reported that he was sleeping 3 to 5 hours per 
night, that his hypervigilance was worse at night, and that 
he just sat around at home, and had no interests although he 
had previously enjoyed bowling.  He reported intermittent 
passive thoughts of dying several times per week, but denied 
any suicidal or homicidal ideations and paranoia.  The 
veteran reported that he lived alone, had been divorced for 
many years, had 2 sons, and hadn't worked since 1994.  He 
reported that his sister and niece visited him weekly.  
Examination showed the veteran was neatly groomed and calm, 
with normal eye contact and less hypervigilance.  There was 
thick speech, depressed mood, fuller, stable, congruent to 
anxious affect, linear, logical, and goal-directed thought 
processes, grossly intact memory and concentration, and fair 
insight and judgment.  There were no suicidal or homicidal 
ideations, but there were auditory hallucinations.  GAF 
scores of 48 were assigned, which signify serious symptoms, 
for example suicidal ideation, severe obsessional rituals, 
and frequent shoplifting; or any serious impairment in 
social, occupational, or school functioning, for example no 
friends, unable to keep a job.  See DSM-IV at 46-47.


The veteran's current 50 percent evaluation for this time 
period contemplates occupational and social impairment with 
reduced reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Board finds that the medical evidence of record supports 
an increased evaluation for PTSD.  The veteran's GAF scores 
essentially ranged from 45 to 50.  The GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quotation omitted).  A GAF score is highly probative, as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  Although a February 2004 VA 
examination assigned a GAF score of 56, the rest of the GAF 
scores from 2003 through 2006 ranged from 45 to 50.  These 
scores reflect serious symptoms, for example suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.  Such scores do 
not mandate either a 50 percent evaluation that contemplates 
occupational and social impairment with reduced reliability 
and productivity, or a 70 percent evaluation that reflects 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood.  

Importantly, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
veteran consistently reported severe sleep difficulties, 
nightmares, fatigue, anhedonia, amotivation, lack of interest 
in hobbies or activities, serious self-isolation, lack of 
socialization, avoidance of others and especially crowds, 
hypervigilance, hyperarousal, and depression.  The record 
reflects that intermittently throughout the time period, the 
veteran had been easily confused, reported auditory or visual 
hallucinations, suicidal ideations, and once indicated that 
he hadn't seen another person for 2 weeks.  Additionally, the 
veteran engaged in virtually no socialization or activities, 
sometimes self-isolated in the woods around his home, had 
near-continuous depression and fatigue due to sleep 
disturbances and nightmares that affected his ability to 
function.  He reported very little contact with his family 
and friends and had an inability to establish or maintain 
effective relationships.  The objective evidence of record 
consistently demonstrated that the veteran was alert, 
oriented, pleasant, cooperative, tense, with good or normal 
eye contact, appropriate dress and hygiene, sad and 
restricted but congruent affect, dysphoric mood, normal 
speech, linear and goal-directed thought processes without 
flight of ideas or looseness of association, fair insight, 
fair judgment, and no suicidal or homicidal ideations, 
delusions, hallucinations, or mania.  Beginning in 2006, the 
veteran's speech became thick.  Although not conclusive, the 
SSA found that the veteran was disabled due to mood, 
affective, and anxiety-related disorders.  See Roberts v. 
Derwinski, 2 Vet. App. 387, 390 (1992) (holding that an SSA 
ruling that a veteran is disabled does not establish, in and 
of itself, that the veteran is permanently and totally 
disabled for VA purposes).  

The veteran's symptoms more closely approximate the 
requirement for a 70 percent evaluation.  See 38 C.F.R. § 4.7 
(2007) (noting that where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating); see also 
38 C.F.R. § 4.130, Diagnostic Code 9411 (noting that a 70 
percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships).

A 100 percent evaluation, however, is not warranted prior to 
January 5, 2007, because the evidence does not show total 
social and occupational impairment.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (holding 100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name).  
Upon review, the evidence of record does not demonstrate a 
100 percent rating for PTSD at any time during the pertinent 
time period.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 
Vet. App. 505.

Accordingly, and resolving all reasonable doubt in favor of 
the veteran, a 70 percent evaluation for PTSD is warranted 
prior to January 5, 2007.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Evaluation on and after January 5, 2007

A January 2007 VA examination was conducted.  The veteran 
reported panic attacks, poor sleep, naps during the day, 
short term memory loss, depression, and auditory 
hallucinations.  He reported that he stayed away from others 
to avoid violence, stayed at his house and didn't go 
anywhere, and had no social relationships.  He denied visual 
hallucinations, suicide attempts, and obsessive or 
ritualistic behavior.  He reported that he had not worked for 
15 or 16 years, but then stated that he had done some rural 
painting, carpentry, and worked as a pipe cutter.  He stated 
that he couldn't work because he didn't get along with 
people.  The veteran stated that he had 3 brothers and 3 
sisters, although he had difficulty recalling his brothers.  
The veteran reported that he had been divorced for about 20 
years and had 2 children.  Upon examination, the veteran was 
attired in a soiled T-shirt, appeared as though he had been 
painting, and was neglectful of personal appearance and 
hygiene.  The veteran was oriented, with a depressed and 
anxious mood.  There was relatively sound but slow cognition, 
halting and effortful speech that was not irrelevant, 
illogical, or tangential.  The examiner concluded the 
veteran's symptomatology was severe and that there had been 
an exacerbation of symptoms.  The examiner concluded there 
was total occupational and social impairment due to his 
difficulty maintaining personal hygiene, some memory loss of 
close relatives, an inability to establish and maintain 
effective relationships, some inability to function 
independently, and moderate disturbance in motivation and 
mood.  The examiner noted that there was no impaired impulse 
control, unprovoked irritability with periods of violence, 
spatial disorientation, and gross impairment of thought 
processes or communication, impairment of abstract thinking 
or judgment.  The examiner opined that the veteran's PTSD 
rendered him unable to obtain and maintain employment.  A GAF 
score of 46 was assigned, which signifies serious symptoms, 
for example suicidal ideation, severe obsessional rituals, 
and frequent shoplifting; or any serious impairment in 
social, occupational, or school functioning, for example no 
friends, unable to keep a job.  See DSM-IV at 46-47.

In January and February 2007 VA medical records, the veteran 
reported depression, anxiety, and that his mood was 3 out of 
10.  He also reported poor sleep, nightmares, feeling jittery 
and uneasy throughout the night, hypervigilance, worrying 
about safety, and self-isolation.  The veteran reported 
intrusive memories of Vietnam, a startle response, 
intermittent irritability, anhedonia, hopelessness, 
distractibility, and forgetfulness.  He also reported 
auditory hallucinations and passive thoughts of dying, but 
denied suicidal ideations, intent, or plan, homicidal 
ideations or outbursts.  The veteran reported that he lived 
alone and had not visited his family or gone to the bowling 
alley.  He was planning a trip to Washington, D.C. with a Vet 
Center group in April.  He saw his brother about once per 
month.  Upon examination, the veteran was neatly groomed, 
calm, with normal eye contact, less hypervigilance, thick 
speech, depressed mood, congruent and fuller affect, auditory 
hallucinations of voices and gunshots, linear, logical, and 
goal-directed thought processes, grossly intact memory and 
concentration, and fair insight and judgment.  There were no 
suicidal or homicidal ideations or delusions.  GAF scores of 
48 were assigned, which signify serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.

In March and April 2007 VA medical records, the veteran 
reported feeling so-so, but denied depression and anxiety.  
He reported broken sleep, hypervigilance, nightmares about 3 
times per week, auditory hallucinations, anxiety about being 
in a crowd, anhedonia, and hopelessness.  The veteran 
reported passive thoughts of dying, but denied suicidal 
ideations, significant irritability, outbursts, and homicidal 
ideations.  He was looking forward to a trip to Washington, 
D.C.  He saw his brother once per month or so.  He hadn't 
made any bowling trips due to anxiety and thoughts of being 
in a crowd stuck indoors.  Upon examination, the veteran was 
neatly groomed and calm, with normal eye contact, depressed 
mood, and a congruent and full affect.  There was thick 
speech, linear and goal-directed thought processes, grossly 
intact cognition, and fair insight and judgment.  There was 
less hypervigilance.  There were no suicidal ideations, 
homicidal ideations, or delusions.  GAF scores of 48 were 
assigned, which signify serious symptoms, for example 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifting; or any serious impairment in social, 
occupational, or school functioning, for example no friends, 
unable to keep a job.  See DSM-IV at 46-47.

The veteran's 70 percent rating for this time period 
contemplates occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The veteran's GAF scores ranged from 46-48.  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness."  Carpenter, 8 Vet. App. at 242.  A 
GAF score is highly probative, as it relates directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by the rating criteria for 
mental disorders.  See Massey, 7 Vet. App. at 207.  The 
veteran's GAF scores signify serious symptoms, such suicidal 
ideations, severe obsessional rituals, frequent shoplifting, 
any serious impairment in social, occupational, or school 
functioning, such as having no friends and being unable to 
keep a job.  Thus, the scores do not necessarily indicate a 
70 percent evaluation that indicates deficiencies in most 
areas of social and occupational functioning or a 100 percent 
evaluation reflects total social and occupational impairment.

Second, although GAF scores are important in evaluating 
mental disorders, the Board must consider all the pertinent 
evidence of record and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.  See Carpenter, 8 Vet. App. at 242.  The 
Board finds that the medical evidence of record supports a 
100 percent evaluation.  The veteran reported panic attacks, 
poor sleep, nightmares, naps during the day, short term 
memory loss, depression, intrusive memories of Vietnam, a 
startle response, intermittent irritability, anhedonia, 
hopelessness, distractibility, forgetfulness, hypervigilance, 
and self-isolation at home.  He also reported daily auditory 
hallucinations.  He stayed away from others so that there was 
no violence.  He reported passive thoughts of dying but 
denied visual hallucinations, suicide attempts, obsessive or 
ritualistic behavior, homicidal ideations, or outbursts.  He 
reported that he had not worked for 15 or 16 years, because 
he didn't get along with people.  The veteran stated that he 
had 3 brothers and 3 sisters, although he had difficulty 
recalling the number of his brothers.  He saw his brother 
once per month and did not otherwise visit his family.  The 
veteran reported that he had been divorced for about 20 years 
and had 2 children.  He reported he had no social 
relationships but was looking forward to a trip to 
Washington, D.C. with other veterans through the Vet Center.  

The objective medical evidence of record found neglect of 
personal hygiene, continuous depression and anxiety, sound 
but slow cognition, and thick, slow, and effortful speech.  
There was total occupational and social impairment due to the 
veteran's difficulty maintaining personal hygiene, some 
memory loss of close relatives, an inability to establish and 
maintain effective relationships, some inability to function 
independently, and moderate disturbance in motivation and 
mood.  The examiner opined that the veteran's PTSD rendered 
him unable to obtain and maintain employment, but noted there 
was no impaired impulse control, unprovoked irritability with 
periods of violence, spatial disorientation, and gross 
impairment of thought processes or communication, impairment 
of abstract thinking or judgment.  The evidence does not 
demonstrate each of the symptoms required for a 100 percent 
evaluation, but shows severe PTSD with total social and 
occupational impairment.  The evidence thus more closely 
approximates the requirement for a 100 percent evaluation.  
See 38 C.F.R. § 4.7; see also 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (noting a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name).  

Resolving all reasonable doubt in favor of the veteran, a 100 
percent evaluation for PTSD is warranted on and after January 
5, 2007.  Gilbert, 1 Vet. App. 49.  


ORDER

Prior to January 5, 2007, a 70 percent evaluation, but no 
more, for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

On and after January 5, 2007, a 100 percent evaluation for 
PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


